George Sampson, the defendant, was tried in the superior court of Maricopa county upon an information charging him with the murder of one Joseph Grant on or about September 2, 1935. The jury by its verdict found him guilty of murder in the first degree, and his punishment was fixed at life imprisonment. From a judgment and sentence entered in conformity with the verdict, defendant gave notice of appeal.
The record was completed and filed in this court January 2d and the transcript of the evidence on February 20, 1936. *Page 20 
The transcript of the record, and the transcript of the evidence, consisting of 376 typewritten pages, were furnished at the expense of Maricopa county upon defendant's affidavit that he "is wholly without means and unable to pay costs on appeal." But after these papers were lodged in this court they have not been used by the defendant to support any claim of error below. He has made no appearance, personally or by attorney, beyond filing the above papers.
On May 1st the Attorney General moved that the case be submitted upon the record, which motion was granted.
We have examined the information and find it sufficient; also the instructions to the jury as to the law applicable to the facts and find them sufficient and correct. The only means in the record to inform us of any complaint made by defendant in the court below is the motion for a new trial. This motion was the stereotyped form, as that the verdict was contrary to the evidence and the law, error in instructions to the jury, and newly discovered evidence. This motion was heard and denied by the trial court, and, from an examination of the record, we conclude, properly so.
It appearing that defendant was granted a fair and impartial trial, the judgment is affirmed. *Page 21